DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 10, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart et al. (US 10,533,353).

Regarding claim 1, Smart et al. discloses A retractable outside door handle assembly (title; Smart et al.) comprising: 
a handle unit (1; Smart et al.) including a pushing portion (45 to 34; Smart et al.) and an outside door handle (10; Smart et al.) configured to be selectively protruded outwardly from a handle housing (3; Smart et al.); 
an actuator (30; Smart et al.) including a drive motor (30; Smart et al.), a worm (c.11, l.32, worm gear; Smart et al.) connected to the drive motor, a worm wheel (matching worm pinion c.11, l. 30-31; Smart et al.) engaging with the worm, and 
an operation rod (34; Smart et al.) that moves according to rotation of the worm wheel to selectively push the pushing portion; and 
a door latch lever (38; Smart et al.) that is rotatably mounted on the handle housing and rotates during operation of the outside door handle protruded by operation of the actuator.

Regarding claim 5, Smart et al. discloses The retractable outside door handle assembly of claim 1, wherein the actuator further includes a position sensor (detecting movement handle and components 65-66; Smart et al.) for detecting movement of the operation rod.

Regarding claim 6, Smart et al. discloses The retractable outside door handle assembly of claim 1, wherein the handle unit further includes a handle rotation pin (24; Smart et al.) rotatably connecting the outside door handle to the handle housing.

Regarding claim 9, Smart et al. discloses The retractable outside door handle assembly of claim 1, further including a handle leg (Annotated; Smart et al.) formed on the outside door handle to enable contact with the door latch lever when protruding by the operation of the actuator.

    PNG
    media_image1.png
    698
    588
    media_image1.png
    Greyscale

Annotated Figure taken from Smart et al. (US 10,533,353)

Regarding claim 10, Smart et al. discloses The retractable outside door handle assembly of claim 1, further including a handle spring (26; Smart et al.) that is mounted on a side of the outside door handle to provide a reaction torque to the outside door handle.


Regarding claim 18, Smart et al. discloses The retractable outside door handle assembly of claim 1, wherein a predetermined gap (space between 34 and 38, Fig.5; Smart et al.) is formed between the pushing portion and the actuator.

Regarding claim 19, Smart et al. discloses The retractable outside door handle assembly of claim 1, further including a controller (control unit 54; Smart et al.) connected to the actuator to control operation of the actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Smart et al. (US 10,533,353) in view of Sha (US 10,759,290).  
 
Regarding claim 2, Smart discloses The retractable outside door handle assembly of claim 1, wherein an inner thread is formed on an inside of the worm wheel; and wherein an operation rod thread that engages with the inner thread is formed on an outside of the operation rod.
Smart et al. is silent:  an inner thread is formed on an inside of the worm wheel; and wherein an operation rod thread that engages with the inner thread is formed on an outside of the operation rod.
Sha teaches an inner thread is formed on an inside of the worm wheel; and wherein an operation rod thread that engages with the inner thread is formed on an outside of the operation rod. for the purpose of linearly driving a rod.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Smart et al. with an inner thread is formed on an inside of the worm wheel; and wherein an operation rod thread that engages with the inner thread is formed on an outside of the operation rod as taught by Sha for the expected benefit of utilizing well known and available actuators to take advantage of commodity sourced components in an assembly for cost reduction of a custom mechanism.  

Regarding claim 3 the combination makes obvious The retractable outside door handle assembly of claim 1, wherein the operation rod includes a guide portion (121; Sha) that prevents rotation of the operation rod.

Regarding claim 4, the combination makes obvious The retractable outside door handle assembly of claim 3, wherein the guide portion of the operation rod (lid mounted sleeve c.6, l.27; Sha) is slidably coupled to an actuator housing or the handle housing.

Claim 7 and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Smart et al. (US 10,533,353) in view of Sha (US 10,759,290) further in view of Chow (US 2013/0062892).  

Regarding claim 7, the combination makes obvious The retractable outside door handle assembly of claim 1, further including an extension rod provided between the operation rod and the pushing portion, so as to adjust a distance between the pushing portion and the operation rod.
The combination does not disclose: extension rod provided between the operation rod and the pushing portion, so as to adjust a distance between the pushing portion and the operation rod.
Chow teaches extension rod provided between the operation rod and the pushing portion, so as to adjust a distance between the pushing portion and the operation rod. for the purpose of preventing binding during use.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the combination with extension rod provided between the operation rod and the pushing portion, so as to adjust a distance between the pushing portion and the operation rod. as taught by Chow for the expected benefit of providing mechanism adjustment for aesthetic positioning of handle elements and noise control.  

Regarding claim 8, the combination makes obvious The retractable outside door handle assembly of claim 7, wherein a predetermined gap (space between 34 and 38, Fig.5; Smart et al.) is formed between the pushing portion and the extension rod.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Link structure is known in similar flush mounted handles (see US11,332,963; US 2018/0274271; US20160288366) however there is no motivation to make a modification without hindsight and or requiring some destruction of the primary reference. Therefore, while claimed structure is known, proper motivation for obviousness rejection cannot be found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675



	/KRISTINA R FULTON/                                             Supervisory Patent Examiner, Art Unit 3675